FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 GIOVANNI ALEXANDER PINEDA;                        No. 08-71180
 MIRNA GARCIA PINEDA,
                                                   Agency Nos. A098-437-969
               Petitioners,                                    A098-437-968

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Giovanni Alexander Pineda and Mirna Garcia Pineda, husband and wife and

natives and citizens of El Salvador, petition for review of a Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
decision denying their application for asylum, withholding of removal and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

       We reject the Pinedas’ claim that they are eligible for asylum and

withholding of removal based on Giovanni Pineda’s membership in a particular

social group, namely, young El Salvadorean males retaliated against for refusing to

join gangs, or on account of his anti-gang political opinion. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence”) (internal quotation

omitted); Barrios v. Holder, 581 F.3d 849, 855-56 (9th Cir. 2009) (refusal to join a

gang does not amount to a political opinion).

       Accordingly, because the Pinedas failed to demonstrate that they were

persecuted or fear persecution on account of a protected ground, we deny the




NED/Research                              2                                    08-71180
petition as to the asylum and withholding of removal claims. See Barrios, 581
F.3d at 856.

       Substantial evidence supports the BIA’s denial of CAT relief based on its

finding that the Pinedas did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




NED/Research                               3                                    08-71180